Citation Nr: 9903710	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found that new and material evidence had not 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a skin disorder.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., and the veteran in 
Atlanta, Georgia, in November 1998.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

It appears to the Board that the veteran may have attempted 
to raise the issue of an increased rating for post traumatic 
stress disorder.  If he desires to pursue this issue, he 
and/or his representative should do so with specificity at 
the RO.  As there has thus far been no adjudication at the 
RO, the Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  Service connection for a skin disorder was denied by 
rating decision of May 1967 on the basis that no such 
disorder was shown in service.  The veteran was notified and 
did not timely appeal.  Service connection for a skin 
disorder due to Agent Orange exposure was denied in April 
1987.  It is not clear there was notice to the appellant.  
Following an attempt to reopen a claim, he was notified by 
letter of April 1990 that new and material evidence was 
needed.  No further action was taken at that time.

3.  The evidence submitted subsequent to the RO's last final 
denial, including the veteran's written statements and 
testimony, a VA Agent Orange examination report, outpatient 
treatment records, hospital reports, and one page from an 
unidentified book, in an attempt to reopen the veteran's 
claim for service connection is new but is not by itself, or 
in connection with other evidence previously assembled, so 
significant that that it must be considered to fairly decide 
the merits of the claim. 


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's decisions 
denying entitlement to service connection for skin disorder 
is new but not material; therefore, the veteran's claims have 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals had held that the 
well-groundedness requirement set forth in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).  Further, unappealed rating decisions are final with 
the exception that a claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for, among other 
things, skin disease in March 1967.  By rating decision dated 
in May 1967, the RO denied the claim on the basis that the 
service medical records failed to show treatment for a skin 
disorder.  He received notification of the rating decision 
but did not disagree.  The decision became final after one 
year.  In November 1986, he again applied for entitlement to 
service connection for tinea versicolor due to exposure to 
Agent Orange.  By rating decision dated in April 1987, the RO 
denied the claim on the basis that chloracne was not shown on 
the VA examination and tinea versicolor was not incurred in 
or aggravated by active duty service.  The record suggests 
that that the veteran may have received notice, but it is not 
entirely clear.  In February 1990, he applied for service 
connection for "jungle rot."  The RO informed him by letter 
that the claim for a skin disease had previously been denied 
and that he must submit new and material evidence for further 
action to be taken on the claim.  

In early September 1995, the veteran filed the current claim, 
which was denied by rating decision dated in September 1995, 
on the basis that no new and material evidence to reopen the 
claim had been submitted.  This claim is now before the Board 
for consideration of additional evidence.  All evidence since 
the initial denial will be evaluated in reaching the decision 
set forth herein.

The first evidence for additional consideration is a VA Agent 
Orange examination report dated in February 1987.  The 
veteran indicated that he had not been directly sprayed but 
had walked through an area recently sprayed.  Physical 
examination revealed no lesions of acne, or more 
specifically, chloracne; however, the veteran had mild tinea 
versicolor over the back, anterior upper chest, and upper 
outer arms.  The final diagnoses included tinea versicolor, 
but chloracne was not found.  Casual exposure to herbicides 
was noted without clinical residuals. There was no indication 
in this medical evidence that the appellant had the skin 
disorder that can be caused by Agent Orange exposure 
(chloracne).  Moreover, there was nothing in this evidence to 
suggest that the skin disorder found was in any way related 
to any inservice occurrence or event. 

The next items for additional consideration are various 
outpatient treatment records and hospital records.  
Specifically, in November 1986, the veteran requested an 
Agent Orange and eye examination.  The diagnoses included 
tinea versicolor.  In March 1992, he sought treatment for, 
among other things, a lesion on his face to rule out skin 
cancer.  After a dermatology consultation, the diagnoses 
included sebaceous dermatitis, doubtful actinic keratosis, 
and tinea cruris vs. allergic contact dermatitis (probably 
tinea cruris).  In April 1990, he was treated for tinea 
versicolor, tinea cruris, sebaceous dermatitis, and 
seborrheic keratosis.  Significantly, none of the medical 
examiners have ever attributed the veteran's skin disorder to 
his active service or Agent Orange exposure.  While new, this 
evidence is not material as it does not provide probative 
information concerning the etiology of the veteran's chronic 
skin disorder.  Thus, the outpatient treatment records and 
hospital reports are is not sufficiently significant that 
they must be considered in order to fairly decide the merits 
of the claim.

The next item for additional consideration is a single page 
from an unknown source (apparently a book) purporting to show 
a chronology of events in Vietnam during several days in 
April 1966, including a photograph of members of the 173rd 
Airborne awaiting a helicopter to evacuate a fallen comrade.  
The Board notes parenthetically that service personnel 
records indicate that the veteran was serving in the 173rd 
Airborne in April 1966.  However, it is not possible to 
obtain any useful information from this since the source of 
the article cannot be determined, and more importantly, the 
article cannot provide an assessment of the particulars of 
the veteran's clinical picture with respect to his skin 
disorder.

Finally, the Board has considered the veteran's sworn 
testimony at a personal hearing in September 1996 and a 
hearing before the undersigned Member of the Board.  
Specifically, in the veteran's September 1996 personal 
hearing, he testified that he was not diagnosed with a skin 
disorder in service, but rather shortly after service 
separation.  However, he did relate a heat rash and 
application of insect repellant in order to avoid malaria 
during active duty in Vietnam.  He indicated that he was 
diagnosed with tinea versicolor in the summer of 1967 at the 
Memphis VA Medical Center and treated with salves and 
shampoos.  He discontinued treatment because the salve was 
irritating to his skin.  Thereafter, he moved to Atlanta and 
continued to get treatment every three years, or so.  He 
recalled private dermatology treatment on one occasion in the 
1970s but could not remember the doctor's name.  He had also 
self-mediated with Tinactin over the years.  He was told that 
he had a fungus that would never go away.  He reported a skin 
problem all over his body, worse in the summer time, 
including his crotch, scalp, ears, toes, and armpits.  He 
admitted to having athlete's foot and jock itch prior to 
service but nothing else.  

At the videoconference hearing in November 1998, the veteran 
testified that he first received treatment for a skin 
disorder approximately one month after returning from 
Vietnam.  He was prescribed salves and ointments at the VA 
Medical Center in Memphis.  He related that the medication 
was worse than the disease but he tried to use the medication 
to get rid of the jungle rot.  He moved to Atlanta and was 
treated by a private medical doctor in 1967 or 1968, but did 
not recall the name.  In the mid-1980s, he again sought 
treatment through the VA system and was told that he was 
going to have the disorder for life.  He indicated that the 
skin disorder was present all the time but especially in the 
summertime.  If he tanned, his skin became splotchy.  He was 
currently bothered in the groin and neck.  He observed that 
the rash did not particularly itch, but he had a sensation of 
it being there.  He denied any previous skin disorders prior 
to service.  Current medications included salve.  Upon 
further questioning, he acknowledged that he was not treated 
until after service separation and had tried to obtain the 
early treatment records from the Memphis VA Medical Center 
but was unsuccessful.  He recalled that he was diagnosed with 
tinea versicolor in 1967 and could have been treated by a 
private physician as late at the early 1970s.  He also stated 
that VA doctors had told him that his skin disorder was 
related back to service.  He did not, however, provide 
specifics such as to identify records that might be obtained 
which were not on file.  As noted, records on file do not 
associate any current skin disorder with service, or with any 
exposure during service.

Although the veteran's sworn testimony and additional written 
statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between his current skin disorder 
and Agent Orange exposure in service.  He lacks the medical 
expertise to offer an opinion as to the existence of medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a medical nexus, and, as none 
of the evidence discussed above is both new and material, the 
claim for entitlement to service connection for a skin 
disorder due to service or secondary to Agent Orange 
exposure, diagnosed as tinea versicolor, is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).  No further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a skin 
disorder is not reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

